Citation Nr: 1525390	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  09-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from July 2006 to November 2008, and from May 2009 to October 2009, with additional training duty in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Muskogee Education Center that denied entitlement to Chapter 30 Montgomery GI Bill (MGIB) benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2009 substantive appeal concerning this issue, the Veteran requested a Board hearing held at the RO (i.e., Travel Board hearing).  In October 2009, he submitted a signed form to the Muskogee Education Center, withdrawing his Board hearing request.  However, according to a report of contact with the Waco, Texas, VA Regional Office (RO), which has jurisdiction of the Veteran's general claims file, in December 2009, the Veteran said he would accept a videoconference hearing from El Paso in lieu of an in person Travel Board hearing in Waco.  He requested to be scheduled for a videoconference hearing between March 30-April 1 [2010].  There is a handwritten notation to another document indicating that a voicemail had been left with the Veteran concerning his hearing request in February 2010, but the content of this voicemail is not known, nor is it known whether the Veteran actually received the voicemail.  No further action has been taken on this still outstanding Board videoconference hearing request.  Given the fundamental right to a hearing, to ensure due process of law, the Veteran must be afforded an opportunity to appear at a Board videoconference hearing.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014) (Veteran has a right to a hearing on appeal).  

The Board observes that subsequently, in February 2010, the Veteran was found eligible to receive Chapter 33 (Post-9/11 GI Bill) education assistance, and he has received Chapter 33 benefits since that time.  However, he has not withdrawn his appeal concerning the Chapter 30 MGIB claim, and his Chapter 33 documentation indicates that he relinquished his right to benefits under the Reserve Educational Assistance Program (Chapter 1607) program only.  Therefore, the appeal as to entitlement to Chapter 30 benefits remains active. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing to be held at the El Paso VA medical center with respect to his claim for entitlement to Chapter 30 MGIB educational assistance benefits.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



